Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 10/23/20, claims 1, 10, and 18 have been amended, and claims 2, 8-9, 11, 17, 19, and 22 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 10/23/20 have been considered.

Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1, 3-7, 10, 12-16, 18, 20-21, and 23-25 are allowed.
Independent claims 1, 10, and 18, and corresponding dependent claims 3-7, 12-16,  20-21, and 23-25  (by virtue of dependencies) are allowed as having incorporated the novel features (currently amended features with respect to the 3D to 2D conversion).
The prior art of record fails to anticipate or make obvious the novel features (currently amended features) as specified in independent claims 1, 10, and 18. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Gordon et al (2010/0074532 A1), 3D geometric modeling and 3D video content creation.
B)	Elangovan et al (2015/0220158 A1), Apparatus/method for mapping of human motion within an arbitrary space bounded by a user’s range of motion. 
C) 	Fujita et al (2012/0200867 A1), Image processing device/method.
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483